DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 10 November 2020.
Claims 1, 6, 11, and 20 have been amended.
Claims 5, 8-9, 15-16, and 18-19 have been cancelled.
Claims 1-4, 6-7, 10-14, and 20 are pending have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 August 2020 are being considered by the Examiner.

Response to Arguments
Applicant's arguments regarding the claim objections and in light of the amendments are persuasive.  As such the objections have been withdrawn.
Applicant's arguments regarding the double patenting rejection have been acknowledged and the terminal disclaimer has been approved.  As such the rejection has been withdrawn.
Applicant’s arguments, and in light of the claim and in light of the claim amendments, with respect to the §112 rejections have been fully considered and are persuasive. As such the rejection has been withdrawn.
Again, as an initial note, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments also do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art 
Applicant’s arguments regarding the §103 rejections have been fully considered but are not persuasive.  Applicant’s argue “[t]he problem is that Rodriguez is using machine learning to predict a score, specifically a reputation score, for each item (with each item represented by a feature vector). That is not what the machine learning algorithm and model is being used for in the present claims. Rather, the importance score calculated by the machine learned model is an importance skill for each skill in a feature vector. In other words, each skill in a feature vector winds up having its own importance score. The reputation score in Rodriguez, on the other hand, is a score for the item as a whole (as represented by its feature vector). Thus, while both Rodriguez and the present claims describe the use of machine learning, Rodriguez uses it to calculate a single score for each feature vector, while the present claims use to calculate a different score for each skill within a single feature vector;” however the Examiner respectfully disagrees. Here, Rodriguez discloses “If users are items and skills are dimensions, each inverted index may indicate if a user's reputation score for a particular skill is explicitly calculated (e.g., by scoring apparatus 206) or inferred (e.g., by inference apparatus 208).  Next, ranking apparatus 210 may generate rankings 234 based on inverted indexes 232 and queries 214 received by query-processing apparatus 212. Each query may include one or more dimensions used to compare and/or rank the items.  For example, the query may include multiple skills required for a position or job opening. As a result, a ranking of users matching the query may be generated by summing the reputation scores of the users in the queried skills, then ordering the users by decreasing sum of reputation scores. The query may also specify different levels of importance for different dimensions. For example, a query for users matching a set of skills may indicate that a “data mining skill is twice as important as an “information retrieval skill. In turn, the ranking of users matching the query may be generated according to a weighted Sum of the users’ reputations scores in the queried skills. In the weighted Sum, each user's reputation score for the “data mining skill may be multiplied by a weight that is twice the weight by which the “information retrieval skill is multiplied (Rodriguez Col. 7 lines 33-56.).”  This argument is not persuasive as the cited portion of Rodriguez is not only able to calculate a single score for a vector, but calculate the reputation for a user for each skill (dimension) that will also have its own level of importance.  These values are all able to be may apply a statistical model to features in the input data to estimate reputation scores representing users’ levels of expertise in explicitly declared skills of the users in an online professional network. As mentioned above, the features may include demographic data for the users, data associated with the users interaction with other users, and/or data associated with the users activity within the online professional network (Rodriguez Col. 3 lines 54-66” whereby “a number of statistical models and techniques may be used to calculate, infer, and/or filter reputation scores and rankings 234. For example, reputation scores may be calculated and/or inferred using support vector machines (SVMs), artificial neural networks (ANNs), naive Bayes classifiers, and/or other type of statistical models, classification techniques, matrix factorization techniques, and/or collaborative filtering techniques. Similarly, rankings 234 may be generated in response to queries 214 based on cosine similarities, Euclidean distances, vector decompositions, and/or other measures of similarity or distance (Rodriguez Col. 9 lines 14-39).”  As such the rejection was not withdrawn.
Applicant’s arguments with respect to the In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 7, 11-13, 17, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US Patent No. 9,135,573) further in view of Bennett et al. (US PG Pub. 2016/0063442).

As per claims 1, 11, and 20, Rodriguez discloses a computer implemented method, computer-implemented system, and machine-readable non-transitory storage medium having instruction data executable by a machine to cause the machine to perform operations comprising (Rodriguez Col. 2 lines 33-50): 
in an on-line social network system, maintaining an inverted index of employees skills associated with a company identification, where skills are items and employee profiles are dimensions, an item in the inverted index of employees skills comprising a skill mapped to an employee profile representing an employee of a company represented by a company identification in an on-line social network system, the skill corresponding to an entry in a skills database maintained in the on-line social network system (online reputation network, Rodriguez Col. 1 lines 29-41; of an online professional network, Col. 5 lines 29-45; inverted indexes of items of dimensions where skills are the dimensions, Col. 7 lines 26-56); 
the member profile including a set of user skills, each skill having a corresponding value indicating a familiarity level with the skill for a user corresponding to the member profile (If users are items and skills are dimensions, each inverted index may indicate if a user's reputation score 
representing each section of the electronic presentation as a feature vector in a vector space, wherein one of the dimensions in the vector space is skills, and wherein the skills dimension is populated, for each section, with one or more skills mentioned both in a skills database and in the section (The users may adjust percentiles for the dimensions (e.g., using sliders, text boxes, dials, and/or other user-interface elements), Rodriguez Col. 9 lines 43-45; For example, a feature vector may be generated for each item in the reputation system from a Subset of features 236-238 in data repository 202, and statistical model 216 may be applied to the feature vector to calculate a reputation score for the item with respect to a dimension of the item. In other words, statistical model 216 may be used to classify the item as a member or non-member of one or more dimensions in the reputation system, Col. 5 lines 21-60); 
using the feature vector for a first section of the electronic presentation as input to a machine learned model that has learned, via a machine learning algorithm, to calculate an importance score for each skill in a feature vector (a number of statistical models and techniques may be used to calculate, infer, and/or filter reputation scores and rankings 234. For example, ;  
using at least one processor, identifying, as a personalized set of employees, employee profiles associated with items in the inverted index of employees skills that represent one or more skills of the skills in the feature vector, having the highest importance scores, for the first section (To expedite generation of the ranking, inverted indexes 232 may store quantiles of reputation scores associated with the items instead of the reputation scores. The ranking may thus be generated by using inverted indexes 232 to identify candidate items that match the query (e.g., items with nonzero reputation scores in one or more dimensions from the query), then using percentiles in inverted indexes 232 to rank the candidate items. For example, an inverted index may identify a set of items with explicit or inferred reputation scores in a dimension and include percentiles of the items reputation scores in the dimension, Rodriguez Col. 8 lines 50-67; user’s skills, experience level, awards, Col. 4 line 58-Col 5 line 6; social features may additionally be filtered and/or constructed in the context of pairs of users with the same skill, Col. 6 lines 14-20; see also In the weighted sum, reputation scores for a first dimension that is twice as important as a second dimension may be multiplied by a weight that is twice as large as the weight by which reputation scores in the second dimension are multiplied, Col. 12 line 55-Col. 13 line 10); and 
causing presentation, in the user interface, in the first section of the electronic presentation, of a reference to an item from the personalized set of employees as associated with the electronic presentation along with an indication of the skills from the feature vector for the first section and their respective importance scores (The ranking may then be provided in a response to the query. For example, the ranking may be used to order search results that are displayed to .
Both the Rodriguez and Bennett references are analogous in that both are directed towards/concerned with social networking and reputation scores.  Rodriguez discloses the ability to calculate reputations with feature vectors by letting users adjust percentiles for dimensions, but does not expressly disclose causing rendering of a user interface to a user represented by a member profile in the on-line social network system, on a computer system associated with the company identification, the user interface providing an interface for editing an electronic presentation, the electronic presentation containing a plurality of different sections.
However, Bennett teaches causing rendering of a user interface to a user represented by a member profile in the on-line social network system, on a computer system associated with the company identification, the user interface providing an interface for editing an electronic presentation, the electronic presentation containing a plurality of different sections, the member profile including a set of user skills, each skill having a corresponding value indicating a familiarity level with the skill for a user corresponding to the member profile (session protocol, Bennett ¶130; interface to stimulate employees to create social media connections, software, APIs, interfaces, Fig. 1B, ¶35, and ¶44-¶45; human resource module, ¶37; any one or more enterprise applications can host suggestions or motivations intended to foster employee participation in social media sites so as to create social media connections with individuals (e.g., current or future job seekers).  In some cases active links (e.g., active link 118, active link 120, and active link 122) are presented so as to foster employee interaction with social media sites, ¶40).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Bennett’s method of interfacing with social media in Rodriguez’s reputation system to improve the system and method with reasonable expectation that this would result in a 
The motivation being given the widespread availability and usage of the internet and social media, recruiters have become interested in being able to monitor and leverage the content and commentary provided by social networks in order to identify qualified candidates to match to job openings.  Interactive websites and other corpora such as social networks and blogs provide a wealth of useful information that can be advantageously used by a business to discover and assess various qualities of these potential candidates, however the use of such corpora for seeking employee commentary or assessment as pertaining to a candidate has not been exploited (Bennett ¶6).

 As per claims 2 and 12, Rodriguez and Bennett disclose as shown above with respect to claims 1 and 11.  Rodriguez further discloses wherein the generating of the personalized set of employees comprises: generating a personalized set of skills that includes those entries from the set of skills that are omitted from the set of user skills; and interrogating the inverted index of employees skills using the personalized set of skills to retrieve items that include a skill from the personalized set of skills (As a result, reputation scores for the users may be calculated according to the users’ levels of expertise in one or more skills, as determined by demographic data for the users, the users interaction with other users, and the users’ activity within the online professional network. In turn, rankings of the users by reputation score may be provided in responses to queries from potential employers and/or recruiters for users with one or more skills. Thus, reputation system 102 may facilitate the identification of users with the right skills and/or skill levels for individual positions, job openings, or opportunities. Rodriguez Col. 3 lines 38-53; see also Col. 4 line 39-Col. 5 line 6 and Col 7 lines 38-56).

As per claims 3 and 13, Rodriguez and Bennett disclose as shown above with respect to claims 1 and 11.  Rodriguez further discloses wherein each skill is assigned a respective significance score, the generating of the personalized set of employees comprises: generating a personalized importance score for each skill using the respective significance scores; generating a candidate set of employees by interrogating the inverted index of employees skills to retrieve items that include a skill from the set of skills; generating respective relevance values for items in the candidate set of employees using the respective significance scores; and based on the respective relevance values, selecting items from the candidate set of employees to be included in the personalized set of employees (After matrix 108 is updated with inferred values 228, a ranking apparatus 210 in the reputation system may use the updated matrix 108 to generate rankings 234 of the items by one or more of the dimensions, and a query-processing apparatus 212 in the reputation system may provide rankings 234 in response to queries 214 of the reputation system. First, ranking apparatus 210 may create and/or obtain inverted indexes 232 of the items by the dimensions. If users are items and skills are dimensions, each inverted index may indicate if a user's reputation score for a particular skill is explicitly calculated (e.g., by scoring apparatus 206) or inferred (e.g., by inference apparatus 208), Rodriguez Col. 7 lines 26-37; clusters of related skills for unknown aspects, Col. 10 lines 5-60).

As per claims 7 and 17, Rodriguez and Bennett disclose as shown above with respect to claims 1 and 11.  Rodriguez further discloses comprising generating additional user interface, the additional user interface comprising an actionable control associated with the reference to activate a preview of an associated employee profile in the on-line social network system (Behavioral features for a user may represent the user's level of activity in the online professional network. For example, the behavioral features may include a number of address book imports, received messages, sent messages, accepted messages, rejected messages, page views, clicks on job applications, visits to a jobs page, clicks on articles, page views of other users’ profiles, page views of the user's own profile, page views of the user's profile by other users, and/or subscriptions., Rodriguez Col. 6 lines 21-29).

Claims 4, 6, 10, and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US Patent No. 9,135,573) and Bennett et al. (US PG Pub. 2016/0063442) further in view of Hull (US PG Pub.  2014/0358606).

As per claims 4 and 14, Rodriguez and Bennett disclose as shown above with respect to claims 1 and 11.  The combination of Rodriguez and Bennett does not expressly disclose wherein the generating of the personalized set of employees comprises: generating a user set of employees by interrogating the inverted index with a set of user skills to retrieve items that include a skill from the set of skills, wherein the personalized set of employees includes only items that are not present in the user set of employees. 
However, Hull teaches wherein the generating of the personalized set of employees comprises: generating a user set of employees by interrogating the inverted index with a set of user skills to retrieve items that include a skill from the set of skills, wherein the personalized set of employees includes only items that are not present in the user set of employees (If the organization lacks specific data regarding employees' levels of skill, and such skill levels are desired to aid in filling an organizational role, such levels may be extrapolated from other information. For example, an employee's tenure in a position requiring or using a skill may be determined, an employee's title may indicate a degree of experience (e.g., Senior Sales Associate instead of simply Sales Associate), the length of time that has elapsed since an employee was first endorsed with a skill may be determined, etc., Hull ¶66).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Hull’s teachings of grouping/team aspects in Bennett’s and Rodriguez’s reputation system to improve the system and method with reasonable expectation that this would result in a reputation management system that could retrieve and analyze and interact with data from a social network.  
The motivation being currently, when an organization wants to staff a new project, it may be able to identify one or more people who are available for the project's team, but generally is unable to conduct a detailed analysis of all of its employees to find preferred or optimal candidates, or candidates that suit the project's purpose better than others.  Without data regarding employees' skills, project histories, performance appraisals, educations, training and so on, it may default to simply finding a group of people who are available, without regard to whether they will form a good team that is likely to be successful. (Hull ¶2).

As per claim 6, Rodriguez and Bennett disclose as shown above with respect to claim 1.  The combination of Rodriguez and Bennett does not expressly disclose further comprising examining a skills section in the member profile to obtain a set of user skills, the skills section in the member profile populated with one or more values corresponding to respective entries from the skills database, and wherein the feature vector for the first section includes only skills in the first section that are not also contained in the set of user skills. 
However, Hull teaches further comprising examining, by a session detector implemented using at least one processor, a skills section in the member profile to obtain a set of user skills, the skills section in the member profile populated with one or more values corresponding to respective entries from the skills database, and wherein the feature vector for the first section includes only skills in the first section that are not also contained in the set of user skills (data gathering logic receiving or retrieving data regarding activity of an organization's employees.  The data may be produced or managed by multiple different applications and/or services operated by the organization to facilitate employees' work.  The data-gathering logic may comprise APIs coupled to such applications and/or logic for connecting to a data repository of an application (e.g., an externally hosted application) and extracting relevant data, Hull ¶104; Activity posted to work profiles 132, or captured by system 130 without being posted to employee profiles (e.g., as part of collaboration tool 138), may include posting or sharing of documents, employee performance appraisals, discussions regarding products, technologies, team projects and virtually any other organization-related topics.  Some or all of this activity is posted to profiles 132 and/or stored by tool 138, and may be reviewed and/or acted on by other employees.  For example, an employee may comment on a posting by or regarding another employee, may endorse another employee's skills or knowledge, etc. All of this activity may be considered by system 130 when developing employees' and/or teams' relevance ratings and/or recommending employees and/or existing teams for new projects or roles within the organization, ¶37-¶38).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Hull’s teachings of grouping/team aspects in Bennett’s and Rodriguez’s reputation system to improve the system and method with reasonable expectation that this would result in a reputation management system that could retrieve and analyze and interact with data from a social network.  
The motivation being currently, when an organization wants to staff a new project, it may be able to identify one or more people who are available for the project's team, but generally is unable to conduct 

As per claim 10, Rodriguez and Bennett disclose as shown above with respect to claim 1.  The combination of Rodriguez and Bennett does not expressly disclose wherein the electronic presentation is an electronic slide show.
However, Hull teaches wherein the electronic presentation is an electronic slide show (powerpoint, Hull ¶14).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Hull’s teachings of grouping/team aspects in Bennett’s and Rodriguez’s reputation system to improve the system and method with reasonable expectation that this would result in a reputation management system that could retrieve and analyze and interact with data from a social network.  
The motivation being currently, when an organization wants to staff a new project, it may be able to identify one or more people who are available for the project's team, but generally is unable to conduct a detailed analysis of all of its employees to find preferred or optimal candidates, or candidates that suit the project's purpose better than others.  Without data regarding employees' skills, project histories, performance appraisals, educations, training and so on, it may default to simply finding a group of people who are available, without regard to whether they will form a good team that is likely to be successful. (Hull ¶2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629